Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/27/2021 has been entered.
 


Response to Arguments
Applicant's arguments filed 12/27/2021 and 10/12/2021 have been fully considered but they are not persuasive. 
With regards to the arguments filed 10/12/2021.
The applicant argues that Cowburn fails to disclose the disinfecting unit working at the same time as the ring rotates in claims 1 and 21. The examiner respectfully disagrees. For starters, this limitation is only clearly present in claim 21 and the corresponding limitations in claim 1 are not as specific in this regard and are open to other interpretation, such explanations being provided by the examiner in the in-line citations. With regard to claim 21, the examiner will point to paragraph [0034] of Cowburn that states, “The ring or handle begins the rotation and sterilization process upon release.”. The examiner will also point out that even lacking such a verbose description, the disclosure which generally avails itself to rotating a door handle to sterilize it between uses would reasonably convey to a person of ordinary skill in the art particular tweaks such as this. The basis of what a reference teaches is taken from what a person of ordinary skill in the art would glean from it. Nevertheless, since a verbose recitation of this feature is present in Cowburn, it necessarily teaches this feature. Applicant continues their arguments with respect to whether the handle’s motion is continuous or not, but this is also not compelling since the examiner has demonstrated both in these remarks and in the claim citations that both options are described in Cowburn.
The applicant argues that Kreiner teaches sterilizing ‘objects, including “door handles,” in general, but not ring-shaped door handles. The examiner respectfully disagrees. The examiner considers it self evident that if Kreiner is capable of sterilizing object such as door handles in general then ‘ring-shaped door handles’ would be included.
The applicant argues that Kreiner fails to teach features that the rejection relies upon Cowburn to teach, and thus are moot.
The applicant argues that the prior art fails to teach the that the handle moves along a guide element and then along a sterilizer. The examiner respectfully disagrees. Cowburn has multiple interpretations that teach such a limitation. Consider figure 3 where the housing and disinfecting units surround the ring at the top and the bottom, any guide in any location on the top portion is necessarily followed by a subsequent disinfecting unit, because even if the disinfecting unit in the top portion precedes that particular guide then the disinfecting unit in the bottom portion is necessarily downstream. This of course goes vice-versa. A second example comes from observing figure 1, where the housing surface extends along a portion of the ring handle in both directions at the top and the bottom. This portion, or a portion of this portion, alone may be considered a guide element or elements. Thus at the top and the bottom, the handle encounters a guide, sterilizer, and possibly another guide. A third example comes from considering the arrangement of figures 4-7. At minimum this limitation can be inferred from sheer structural standpoints. The half-moon housing has to be able to grip the ring in a stable fashion as well as sterilize, which structurally suggests that the ring is guided on at least the top and bottom of the housing, necessarily pinning the sterilizer in between. The examiner supposes its possible the ring is gripped solely with one guiding element, which does not necessarily need to be before the sterilizer. But that fact suggests as well that the converse is true, that the single guide precedes the sterilizer. All of these various arrangements of features can be gleaned from the reference with ordinary skill in the art, and thus all should be properly interpreted as taught by Cowburn “[0039] Although various structures, methods, and systems have been described in above, other embodiments may include many variations, combinations, modifications or the like to the particular embodiments. Such variations, combinations, or the like should be considered to be within the spirit and scope of the structures, methods, and systems disclosed herein. Accordingly, many variations, combinations, modifications or the like may be made by one of ordinary skill in the art without departing from the spirit and scope of the appended claims.”.
Applicant argues different interpretations of paragraphs [0033] and of [0034] in light of each other. The examiner disagrees with the applicant’s interpretation. While Cowburn makes clear the general vision of the ring being sterilized in a piece-wise manner, this is not inconsistent with the interpretation that the sterilizer sterilizes during a rotation as conveyed in a portion of paragraph [0034] “The ring or handle begins the rotation and sterilization process upon release.” Both a batch sterilization and a continuous sterilization are referenced in these two paragraphs. This would normally convey to a person of ordinary skill in the art both configurations are possible. In order to put this matter to bed, the examiner has for this rejection provided an additional reference Gilsenan, the verbosely explains this feature.
With regards to the arguments filed 12/27/2021.
The applicant argues that Cowburn fails to disclose the disinfecting unit engages completely around the handle. The examiner respectfully disagrees. The applicant recognizes this feature is taught ‘implicitly’ on page 9 second paragraph. From this they conclude that the housing must then be equated with their claimed disinfecting unit, and thus conclude that Cowburn then lacks a housing of the claim. The examiner would point out that this is clearly an overly narrow interpretation of the reference. However for the UV light to reach around the entirety of the handle in order to provide sterilization it clearly must be provided a means to do so. Whatever this means is, can be interpreted as the disinfecting unit of the claims. The prior art is not required to provide elementary and verbose explanation for every detail, merely an adequate basis for a person of ordinary skill of the art to glean the meaning. The applicant’s remarks make it clear they understand this underlying teaching, as they engaged in the very exercise. The fact that they can arrive at other alternatives is immaterial since one does not preclude the other.
The remainder of applicant’s arguments are directed and/or augment issues addressed in response to the arguments of 10/12/21. The examiner considers the response thereof adequate to address these matters therefore no further elaboration is necessary.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1,4,7-8,10-13,15-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, and its dependents recites the limitation " the guide element".  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1,4,7-8,10,15,17-18,21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cowburn US 20140208541 A1 in view of Kreiner US 20160000951 A1 and Gilsenan US 20120131756 A1.


Regarding Claim(s) 1, Cowburn teaches: A blood treatment device comprising (the examiner assigns no patentable weight)
at least one handle arrangement for a door of the blood treatment device, (Cowburn fig. 1)
the handle arrangement including at least one handle that is configured in ring shape; (Cowburn fig. 1)
a housing enclosing a section of the handle, (Cowburn all figures. Housing isn’t labeled but is clearly shown.)
at least one disinfection unit disposed within the housing that works with light, that engages completely around the handle in the cross-sectional direction, and that is arranged to disinfect the handle; (Cowburn [0033]-[0034], fig. 3 Protective enclosure where sterilization occurs completely surrounds the handle. Figure 3 also shows the sanitized sections of the ring as going around the entire cross section. Therefore the disinfection unit, in whatever capacity it is constructed, sanitizes completely around the cross section and thus must necessarily access and surround those portions. “In an embodiment, only half of the ring handle is exposed for gripping at any time while the other half is being sterilized from all angles safely inside the top and bottom retaining sections of the ring holding mechanism.”)
at least one drive unit that is configured to move the handle along the disinfection unit for so long that each peripheral section of the handle is moved along the disinfection unit and the ring is rotated at least once such that in so doing the handle is completely disinfected at its surface at least once; (Cowburn [0033]-[0034]; Two halves are being sterilized before the door is opened, and then those two halves are exposed while the other two halves are now sterilized. Define the ‘peripheral sections’ of the handle as the portion exposed to the user. After the unit is activated, one rotation occurs of the ring to bring that portion in for sterilization. Since the half previously enclosed was already sterilized, after the one rotation is completed the handle is completely disinfected at its surface. Other interpretations may exist and are easily recognizable to a person of ordinary skill in the art such that they should be considered as notice for the rejection, but the examiner wanted to provide at least one extremely thorough example.)
	wherein the drive unit is configured such that the handle is moved in a direction in which the handle is first moved along the guide element or elements and subsequently along the disinfection unit; (Cowburn [0033]-[0034])
at least one actuation element operable with the handle arrangement to activate the drive unit; and at least one sensor operable with the handle arrangement, said at least one sensor being configured to detect contact with or movement of the handle indicating use thereof, (Cowburn [0033]-[0034])
	Cowburn does not adequately teach: said at least one sensor being configured to detect opening of the door, (Kreiner [0029])
		said drive unit being activated with a time offset after recognition by said at least one sensor of the opening of the door through use of the handle.
	Kreiner teaches: said at least one sensor being configured to detect opening of the door, said drive unit being activated with a time offset after recognition by said at least one sensor of the opening of the door through use of the handle. (Kreiner [0028]-[0029], “it should be noted that intelligent sterilization rules of the present disclosure may in one alternate embodiment be implemented by physical logic rather than by a computing device and/or processor. For example, a physical activity such as grasping an object, opening or closing a compartment… may comprise a triggering event.”, “the dome light of a motor vehicle may be made to include a UV LED. In turn, the dome light may be configured to emit UV light for several seconds, e.g., after the motor vehicle is started, after a door is opened and/or closed, after a main cabin light is turned off (e.g., detected using a built-in capacitor with the functional circuitry designed into the bulb housing)… In another example, the vehicle may include a system with one or more UV LEDs that are controlled to utilize different intensities of light, different durations of activation and different activation schedules depending upon whether a person is actively within the vehicle or operating the vehicle.”)
It would have been obvious to one of ordinary skill in art to incorporate the detection state of the door with a time offset/schedule operation of the UV sterilizer as described in Kreiner with the device as described in Cowburn for the benefit of providing sterilization to prevent the passage of pathogens while simultaneously improving safety and energy efficiency by intelligently balancing sterilizing needs with human presence and other factors. (Kreiner [0020], “In one embodiment, exemplary devices of the present disclosure do not emit UV light at all times, both for safety and power consumption reasons. For example, a surface may need only occasional activation of the UV light to keep the surface decontaminated while not being actively used.” [0022], “In one embodiment, one or more of the above described features may comprise default settings which may be overridden depending upon the circumstances. For example, in the summer, when pathogen load is naturally lower, less intense/less frequent treatments may be more desirable (e.g., to achieve adequate disinfection performance while minimizing energy usage). Conversely in the winter, when people are inside more often and there is less natural disinfection, increasing the intensity/duration of UV light may be more appropriate to provide adequate disinfection.”)
	Cowburn provides for the possibility of several modifications to various aspects, such as whether the door handle is sterilized in a batch or continuous way. The examiner has concluded that it is appropriate to interpret Cowburn as teaching both as a more than sufficient basis of explanation exist for a person of ordinary skill to glean these multiple teachings. As the applicant has failed to demonstrate criticality for this feature of their invention, it is appropriate to conclude that the claims are properly rejected in the manner stated. However, since the applicant also continues to argue this feature extensively, the examiner is also providing an additional reference Gilsenan US 20120131756 A1 to teach this feature in at least paragraph [0066], “This drives the door handle/pad past/through the disinfectant applicators/reservoir located at both the top and bottom of the device enclosure interior, resulting in a homogenously disinfected door handle/pad surface. The device is designed to permit device operation only when the user is no longer in contact with the handle.” It would have been obvious to a person of ordinary skill in the art to configure the self sterilizing door handle either to sterilize in batches or in a continuous fashion as the prior art has demonstrated that both are commonly understood prior art elements and it has been held that the simple substitution of one known element for another to obtain predictable results is obvious. Further, it has been held to be within the general skill of a worker in the art to employ/use a known technique to improve similar devices (methods, products) in the same way is obvious.   KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007)

Regarding Claim(s) 21, Cowburn teaches: A method of using a handle arrangement for a door of a blood treatment device, (the examiner assigns no patentable weight)
said handle arrangement including at least one handle, (Cowburn fig. 1)
a housing enclosing a section of the handle, (Cowburn all figures. Housing isn’t labeled but is clearly shown.)
at least one disinfection unit disposed within the housing that works with light, that engages completely around the handle in the cross-sectional direction, and that is arranged to disinfect the handle, (Cowburn [0033]-[0034], fig. 3 Protective enclosure where sterilization occurs completely surrounds the handle. Figure 3 also shows the sanitized sections of the ring as going around the entire cross section. Therefore the disinfection unit, in whatever capacity it is constructed, sanitizes completely around the cross section and thus must necessarily access and surround those portions. “In an embodiment, only half of the ring handle is exposed for gripping at any time while the other half is being sterilized from all angles safely inside the top and bottom retaining sections of the ring holding mechanism.”)
at least one drive unit that is configured to move the handle along the disinfection unit, (Cowburn [0033]-[0034])
at least one actuation element operable with the handle arrangement to activate the drive unit, (Cowburn [0033]-[0034])
and at least11Serial No.: 16/347,019 Atty. Docket No.: P75891US0one sensor operable with the handle arrangement, (Cowburn [0033]-[0034])
the method comprising: 
detecting, by said at least one sensor, contact with or movement of the handle indicating use thereof; and activating, by said actuation element, said drive unit to move the handle along the disinfection unit (Cowburn [0033]-[0034])
such that movement and disinfection of the handle occur at the same time. (Cowburn [0033]-[0034] “The ring or handle begins the rotation and sterilization process upon release.”)
Cowburn does not adequately teach: said at least one sensor being configured to detect opening of the door,
		said drive unit being activated with a time offset after recognition by said at least one sensor of the opening of the door through use of the handle.
	Kreiner teaches: said at least one sensor being configured to detect opening of the door, said drive unit being activated with a time offset after recognition by said at least one sensor of the opening of the door through use of the handle. (Kreiner [0028]-[0029], “it should be noted that intelligent sterilization rules of the present disclosure may in one alternate embodiment be implemented by physical logic rather than by a computing device and/or processor. For example, a physical activity such as grasping an object, opening or closing a compartment… may comprise a triggering event.”, “the dome light of a motor vehicle may be made to include a UV LED. In turn, the dome light may be configured to emit UV light for several seconds, e.g., after the motor vehicle is started, after a door is opened and/or closed, after a main cabin light is turned off (e.g., detected using a built-in capacitor with the functional circuitry designed into the bulb housing)… In another example, the vehicle may include a system with one or more UV LEDs that are controlled to utilize different intensities of light, different durations of activation and different activation schedules depending upon whether a person is actively within the vehicle or operating the vehicle.”)
It would have been obvious to one of ordinary skill in art to incorporate the detection state of the door with a time offset/schedule operation of the UV sterilizer as described in Kreiner with the device as described in Cowburn for the benefit of providing sterilization to prevent the passage of pathogens while simultaneously improving safety and energy efficiency by intelligently balancing sterilizing needs with human presence and other factors. (Kreiner [0020], “In one embodiment, exemplary devices of the present disclosure do not emit UV light at all times, both for safety and power consumption reasons. For example, a surface may need only occasional activation of the UV light to keep the surface decontaminated while not being actively used.” [0022], “In one embodiment, one or more of the above described features may comprise default settings which may be overridden depending upon the circumstances. For example, in the summer, when pathogen load is naturally lower, less intense/less frequent treatments may be more desirable (e.g., to achieve adequate disinfection performance while minimizing energy usage). Conversely in the winter, when people are inside more often and there is less natural disinfection, increasing the intensity/duration of UV light may be more appropriate to provide adequate disinfection.”)
Cowburn provides for the possibility of several modifications to various aspects, such as whether the door handle is sterilized in a batch or continuous way. The examiner has concluded that it is appropriate to interpret Cowburn as teaching both as a more than sufficient basis of explanation exist for a person of ordinary skill to glean these multiple teachings. As the applicant has failed to demonstrate criticality for this feature of their invention, it is appropriate to conclude that the claims are properly rejected in the manner stated. However, since the applicant also continues to argue this feature extensively, the examiner is also providing an additional reference Gilsenan US 20120131756 A1 to teach this feature in at least paragraph [0066], “This drives the door handle/pad past/through the disinfectant applicators/reservoir located at both the top and bottom of the device enclosure interior, resulting in a homogenously disinfected door handle/pad surface. The device is designed to permit device operation only when the user is no longer in contact with the handle.” It would have been obvious to a person of ordinary skill in the art to configure the self sterilizing door handle either to sterilize in batches or in a continuous fashion as the prior art has demonstrated that both are commonly understood prior art elements and it has been held that the simple substitution of one known element for another to obtain predictable results is obvious. Further, it has been held to be within the general skill of a worker in the art to employ/use a known technique to improve similar devices (methods, products) in the same way is obvious.   KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007)

Regarding Claim(s) 4, Cowburn teaches: wherein the sensor is electrically conductively connected to the handle. (Cowburn [0033]-[0034])

Regarding Claim(s) 7, Cowburn teaches: wherein one or more guide elements are provided that guide the handle on its movement. (Cowburn [0033]-[0034])

Regarding Claim(s) 8, Cowburn teaches: wherein at least one of the guide elements is driven and thus forms at least part of the drive unit. (Cowburn [0033]-[0034])

Regarding Claim(s) 10, Cowburn teaches: wherein the disinfection unit is configured to emit UVC light or UVA light. (Cowburn [0036])

Regarding Claim(s) 15, Cowburn teaches: wherein the sensor is a contact sensor. (Cowburn [0033]-[0034], “senses capacitive touch (or other touch detection)”)

Regarding Claim(s) 17, Cowburn teaches: wherein the disinfection unit is configured in ring shape. (Cowburn [0033]-[0034]; fig. 1 – The disinfection units surround the ring of the handle and are therefore themselves ring shaped.)

Regarding Claim(s) 18, Cowburn teaches: wherein the guide elements are guide rollers. (Cowburn [0033]-[0034], “trolley-cog pads”)

Regarding Claim(s) 22, Cowburn teaches: wherein said drive unit moves the handle for so long that each peripheral section of the handle or a previously exposed section of the handle is moved along the disinfection unit at least once. (Cowburn [0033]-[0034])

Regarding Claim(s) 23, Cowburn teaches: wherein at least one guide element is provided that guides movement of the handle, the method including the drive unit moving the handle in a direction in which the handle is first moved along the guide element and subsequently along the disinfection unit. (Cowburn [0033]-[0034])
Cowburn provides for the possibility of several modifications to various aspects, such as whether the door handle is sterilized in a batch or continuous way. The examiner has concluded that it is appropriate to interpret Cowburn as teaching both as a more than sufficient basis of explanation exist for a person of ordinary skill to glean these multiple teachings. As the applicant has failed to demonstrate criticality for this feature of their invention, it is appropriate to conclude that the claims are properly rejected in the manner stated. However, since the applicant also continues to argue this feature extensively, the examiner is also providing an additional reference Gilsenan US 20120131756 A1 to teach this feature in at least paragraph [0066], “This drives the door handle/pad past/through the disinfectant applicators/reservoir located at both the top and bottom of the device enclosure interior, resulting in a homogenously disinfected door handle/pad surface. The device is designed to permit device operation only when the user is no longer in contact with the handle.” It would have been obvious to a person of ordinary skill in the art to configure the self sterilizing door handle either to sterilize in batches or in a continuous fashion as the prior art has demonstrated that both are commonly understood prior art elements and it has been held that the simple substitution of one known element for another to obtain predictable results is obvious. Further, it has been held to be within the general skill of a worker in the art to employ/use a known technique to improve similar devices (methods, products) in the same way is obvious.   KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007)





Claim(s) 11-13,19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cowburn US 20140208541 A1, Kreiner US 20160000951 A1, Gilsenan US 20120131756 A1 in view of Neumann US 20130302640 A1.

Regarding Claim(s) 11-13,19, Cowburn does not adequately teach: wherein an inside of the handle is hollow.
	wherein the handle comprises plastic or metal overall or at least at its surface.
wherein the handle has a surface or a surface coating that has catalytically or photocatalytically acting substances.
wherein the handle is stainless steel.
	Neumann teaches: wherein an inside of the handle is hollow. (Neumann [0030] – “the substrate 12 also can be designed hollow”)
	wherein the handle comprises plastic or metal overall or at least at its surface. (Neumann [0031])
wherein the handle has a surface or a surface coating that has catalytically or photocatalytically acting substances. (Neumann [0031])
wherein the handle is stainless steel. (Neumann [0033] – “One of the door handles of stainless steel was provided with a layer of 75% copper and 25% nickel according to the invention.”)
It would have been obvious to one of ordinary skill in art to utilize the handle materials/construction as taught in Neumann for the handle ring as taught in Cowburn for the benefit of creating a handle which can be manufactured at low cost, has good antibacterial properties and in terms of optical appearance and handleability does not differ from conventional fittings. (Neumann [0010]) 



Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cowburn US 20140208541 A1, Kreiner US 20160000951 A1, Gilsenan US 20120131756 A1 in view of Toratani US 6715368 B1.

Regarding Claim(s) 16, Cowburn teaches: wherein the sensor is electrically conductively connected to the handle (Cowburn [0033]-[0034], “senses capacitive touch (or other touch detection)” – Since the touch is detected through electrical capacitance it is electrically conductively connected to the handle)
Cowburn does not adequately teach: via a sliding contact. 
	Toratani teaches: via a sliding contact. (Toratani abstract)
It would have been obvious to one of ordinary skill in art to modify the electrical sensor of Cowburn to utilize a sliding contact to electrically couple the handle to the sensor as in Toratani for the benefit of ensuring stable electrical contact between the handle and the sensor thereby providing reliability of detection. (Toratani abstract)



Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cowburn US 20140208541 A1, Kreiner US 20160000951 A1, Gilsenan US 20120131756 A1, Neumann US 20130302640 A1 in view of Meine US 20060230576 A1.

Regarding Claim(s) 20, Cowburn as modified by Neumann does not adequately teach: wherein the surface or the surface coating of the handle includes titanium dioxide.
	Meine teaches: wherein the surface or the surface coating of the handle includes titanium dioxide.
It would have been obvious to one of ordinary skill in art to utilize the titanium dioxide as taught in Meine for the antimicrobial coating of the handle as taught in Cowburn as modified by Neumann since Meine teaches that it is ordinary skill in the art to substitute one coating/material for another for reasons including preferences, economics of the materials, intended use, etc. (Meine [0074] – “Upon reading the teachings of this specification, those of ordinary skill in the art will now understand that, under appropriate circumstances, such as user preference, advances in technology, intended use, economics and desired germ-fighting ingredients, etc., other antimicrobial additives and/or coatings, combinations of such anti-microbial plastics, germicidal coatings and disinfecting agents, etc., may suffice to be used within and as part of the sanitary handle system 100.”) 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN M LUCK whose telephone number is (571)272-6493. The examiner can normally be reached 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on (571)272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN M LUCK/Examiner, Art Unit 2881